Per Curiam.

We see no hardship or inconvenience in this case, to which Bucher will be subjected by a joint trial. Though the plaintiff cannot compel defendants severally concerned in interest, to submit to a joint trial, yet the latter may conclude themselves by their own act. Both, or either of the defendants have a remedy for their legal costs, in case of success. However, as the Circuit Court have already given their decision on the point, it can only come regularly before us, on an appeal duly made.
Cited in 7 Watts 407 in support of the decision that in an action of ejectment against several defendants who pleaded jointly, a judgment of nonsuit may be given against the plaintiff after the death of one of the defendants, without a substitution of his representative.
Cited in 3 Wh. 191 to show that though a plaintiff cannot compel defendants having several interests in different properties, to submit to a joint trial, yet defendants may conclude themselves by their own act in pleading jointly; yet each may show title to all or part, and both or either may recover his costs in case of success.